DETAILED ACTION
This office action is responsive to request for continued examination filed on January 11, 2021 in this application Ju et al., U.S. Patent Application No. 16/451,742 (Filed June 25, 2019) (“Ju”).  Claims 1 – 5, 8 – 14, 17, 18, and 21 were pending.  Claims 1, 10, and 21 are amended.  Claims 1 – 5, 8 – 14, 17, 18, and 21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on January 11, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed on January 11, 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  The references listed therein have been considered, and placed in the application file.

Response to Arguments
	With respect to Applicant’s argument on pg. 6 - 9 of the Applicant’s Remarks (“Remarks”) stating that prior art fails to teach the newly added limitations, examiner respectfully neither agrees nor disagrees, however, in the interests of compact prosecution prior Aust is added which teaches the newly added limitations.    See infra § Claim Rejections - 35 USC §103 § Claim 1. 
Prior art reference Liu teaches at ¶¶ 0011 & 0012, in combination with the previously used prior art, using a particular access point of a plurality of access points in a mesh network with a WAN controller and a server to transmit the update to the vehicle.  Newly added reference Aust teaches that the particular access point the vehicle connects to is located at a fixed location, such as a dealership to which the vehicle must be moved, in order to connect to the access point and obtain the update.  Aust at Abstract; id. at ¶¶ 0052, 0053, 0055.  Therefore, the prior art teaches the newly added limitations.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1 – 5, 8 – 14, 17, 18, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Frantz, United States Patent Application Publication No. 2019/0258467 (Published August 22, 2019, filed February 22, 2018) (“Frantz”), in view of Kang et al., United States Patent Application Publication No. 2016/0082952 (Published March 24, 2016, filed September 18, 2014) (“Kang”), Liu et al., United States Patent Application Publication No. 2016/0021178 (Published January 21, 2016, filed July 18, 2014) (“Liu”), and Aust, United States Patent Application Publication No. 2020/0125355 (Published April 23, 2020, filed June 11, 2018) (“Kang”).

Claims 1, 10, and 21
With respect to claims 1, 10, and 21 Frantz teaches the invention as claimed including a method for providing a software update to a vehicle, the method comprising:… sending, by the vehicle…, a vehicle registration request to a computing environment that tracks a current software version of the vehicle; receiving, by the vehicle, a confirmation from the computing environment that the vehicle is to receive one or more software updates based on the vehicle registration of the vehicle; and receiving, by the vehicle…, the one or more software updates from the computing environment. {A peer to peer vehicle to anything mesh update system allows a vehicle to be notified of an update by a server that knows the current version of the vehicle software, register for the update, determine if there is time for the update based on available bandwidth and download time required for the update(s) and then perform the update to the extent time is available.  Frantz at Abstract; id. at ¶ 0024 (server knows version); id. at ¶¶ 0027, 0034, 0039, 0043, 0046.}
However, Frantz does not explicitly teach the limitation:
entering, by a vehicle, a wakeup state;  {Kang does teach this limitation.  Kang teaches that the method for vehicle updating, as taught in Frantz includes where the vehicle receives a wakeup command via SMS and the vehicle then registers using credentials to establish an encrypted communication channel.  Kang at Abstract; id. at ¶¶ 0026 & 0030 - 0032.  
Frantz and Kang are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to securely transmit an update.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for vehicle updating, as taught in Frantz with where the vehicle receives a wakeup command via SMS and the vehicle then registers using credentials to establish an encrypted communication channel, as taught in Kang.  Kang teaches that a vehicle must be ready to communicate to receive commands from a server.  Id. at ¶ 0027.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for vehicle updating, as taught in Frantz with where the vehicle receives a wakeup command via SMS and the vehicle then registers using credentials to establish an encrypted communication channel, as taught in Kang for the purpose of preparing the vehicle to receive an update.}
However, Frantz and Kang does not explicitly teach the limitation:
in a vehicle update location that includes …access point… on fixed infrastructure; connecting, by the vehicle, to a designated access point {Aust does teach this limitation.  Aust teaches that the method for vehicle updating via a mesh network of access points, as taught in Frantz and Kang includes where the vehicle connects to a particular access point that is located Aust at Abstract; id. at ¶¶ 0052, 0053, 0055; id. at 0057 (wakeup).  
Frantz, Kang, and Aust are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to securely transmit an update.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for vehicle updating, as taught in Frantz and Kang with using an access point at a dealer, as taught in Aust.  Kang teaches that a vehicle must be ready to communicate to receive commands from a server.  Id. at ¶ 0027.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for vehicle updating, as taught in Frantz with using an access point at a dealer, as taught in Kang for the purpose of using a particular network to communicate an update to a target.}
However, Frantz, Kang, and Aust does not explicitly teach the limitation:
a plurality of access points…[connecting, by the vehicle, to a designated access point] among the plurality of access points positioned in the vehicle update location based on the location of the vehicle within the vehicle update location, wherein the plurality of access points include a master access point and form a mesh network in the vehicle update location; [sending]… via the designated access point then the master access point,… via the designated access point {Liu does teach this limitation.  Liu teaches that the method for vehicle updating via a mesh network of access points, as taught in Frantz, Kang, and Aust includes Liu at Abstract; id. at ¶¶ 0011 & 0012.  
Frantz, Kang, Aust, and Liu are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to securely transmit an update.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for vehicle updating, as taught in Frantz, Kang, and Aust with using a mesh of access points, as taught in Liu.  Kang teaches that a vehicle must be ready to communicate to receive commands from a server.  Id. at ¶ 0027.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for vehicle updating, as taught in Frantz, Kang, and Aust with using a mesh of access points, as taught in Kang for the purpose of using a particular type of mesh network to communicate an update to a target.}

Claims 2, 11, and 15
With respect to claims 2, 11, and 15, Frantz, Kang, Aust, and Liu teach the invention as claimed, including:
wherein the vehicle registration request includes a dedicated key and credential registration file.    {The vehicle receives a wakeup command via SMS and the vehicle then Kang at Abstract; id. at ¶¶ 0026 & 0030 - 0032.}

Claims 3 and 12
With respect to claims 3 and 12, Frantz, Kang, Aust, and Liu teach the invention as claimed, including:
wherein the confirmation is a short message service (SMS).   {The vehicle receives a wakeup command via SMS and the vehicle then registers using credentials to establish an encrypted communication channel.  Kang at Abstract; id. at ¶¶ 0026 & 0030 - 0032.}

Claims 4 and 13
With respect to claims 4 and 13, Frantz, Kang, Aust, and Liu teach the invention as claimed, including:
performing a data allocation analysis on a network associated with the computing environment.  {A peer to peer vehicle to anything mesh update system allow a vehicle to be notified of an update, register for the update, determine if there is time for the update based on available bandwidth and download time required for the update(s) and then perform the update to the extent time is available.  Frantz at Abstract; id. at ¶¶ 0027, 0034, 0039, 0043.}

Claims 5 and 14
With respect to claims 5 and 14, Frantz, Kang, Aust, and Liu teach the invention as claimed, including:
transferring the one or more software updates based on compute and network connectivity capabilities determined in the data allocation analysis.  {A peer to peer vehicle to anything mesh update system allow a vehicle to be notified of an update, register for the update, determine if there is time for the update based on available bandwidth and download time required for the update(s) and then perform the update to the extent time is available.  Frantz at Abstract; id. at ¶¶ 0027, 0034, 0037, 0039, 0043.}

Claims 8 and 17
With respect to claims 8 and 17, Frantz, Kang, Aust, and Liu teach the invention as claimed, including:
performing a download time prediction in response to receiving the one or more software updates.   {A peer to peer vehicle to anything mesh update system allow a vehicle to be notified of an update, register for the update, determine if there is time for the update based on available bandwidth and download time required for the update(s) and then perform the update to the extent time is available.  Frantz at Abstract; id. at ¶¶ 0027, 0034, 0037, 0039, 0043.}

Claims 9 and 18
With respect to claims 9 and 18, Frantz, Kang, Aust, and Liu teach the invention as claimed, including:
canceling the one or more software updates in response to a transfer time exceeding the download time prediction.  {A peer to peer vehicle to anything mesh update system allow a vehicle to be notified of an update, register for the update, determine if there is time for the update based on available bandwidth and download time required for the update(s) and then Frantz at Abstract; id. at ¶¶ 0027, 0034, 0039, 0043.}

Claim 20
With respect to claim 20, Frantz, Kang, Aust, and Liu teach the invention as claimed, including:
performing a data allocation analysis on a network associated with the computing environment; and transferring the one or more software updates based on compute and network connectivity capabilities determined in the data allocation analysis. {A peer to peer vehicle to anything mesh update system allow a vehicle to be notified of an update, register for the update, determine if there is time for the update based on available bandwidth and download time required for the update(s) and then perform the update to the extent time is available.  Frantz at Abstract; id. at ¶¶ 0027, 0034, 0039, 0043.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										May 22, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199